Citation Nr: 1234038	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected major depressive disorder and migraine headaches.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to an evaluation in excess of 70 percent for the service-connected major depressive disorder.

7.  Entitlement to a compensable evaluation for the service-connected bronchitis.



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from December 1980 to May 1989 and in the Reserve from May 1989 to May 2002, including during periods of active duty from March 1996 to July 1996 and from April 1999 to August 1999 and periods of active duty for training (ACDUTRA)in February and March 1990, May 1991, August 1992, March and April 1993, January 1994, May and June 1995, January 1996, June and July 1997, February 1998, August and September 1999, February and March 2000, February and March 2001, and August and September 2001.   

These claims initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the RO.  

In April 2010, the Board reopened the claims of service connection for hypertension, a lumbar spine disorder and a bilateral knee condition and remanded the claims on appeal to the RO for additional action.    

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to these claims.

The issues of service connection for hypertension to include as secondary to service-connected major depressive disorder and migraine headaches, for a lumbar spine disorder, for right and left knee disorders and for a cervical spine condition are being remanded to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The service-connected psychiatric disability picture is shown to more closely approximate that or total social and occupational impairment.  

2.  The Veteran experiences a persistent dry cough, etiology unknown, and breathing difficulties, but no other active pulmonary symptoms that might be due to her service-connected bronchitis.

3.  On pulmonary function testing conducted during the course of this appeal, the Veteran had, at worst, post-bronchodilator FEV-1 of 91 percent predicted and FEV-1/FVC of 84 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 100 percent evaluation for service-connected major depressive disorder are met.  38 U.S.C.A. 38 U.S.C.A. § 1155 (West 2002);38 C.F.R. §§ 4.1-4.10, 4.130 including Diagnostic Code 9400 (2011).

2.  The criteria for the assignment of a compensable evaluation for the service-connected bronchitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.96, 4.97 including Diagnostic Code 6600 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103.

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. 

As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  

The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran with VCAA notice on her claims by letters dated in April 2007, October 2007, December 2007, May 2008, April 2010 and July 2010.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  

In the letters, the RO acknowledged the Veteran's claims, notified her of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided she identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

The VCAA notice letters, some having been sent after the RO initially adjudicated the Veteran's claims, are not timely.  However, the RO cured this timing defect later by readjudicating the Veteran's claims in a January 2012 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  

Specifically, the RO endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to her claims, including service treatment and personnel records and post-service treatment records.  

The RO also afforded the Veteran VA examinations in support of these claims, during which examiners addressed the etiology of the Veteran's hypertension and severity of her service-connected psychiatric disability and bronchitis.  


II.  Analysis

Increased Evaluations

The Veteran seeks increased evaluations for her service-connected psychiatric disability and bronchitis.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  

In other words, the evaluations may be "staged."  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

1.  Psychiatric Disability

According to written statements the Veteran submitted during the course of this appeal, including in July 2006, August 2006, October 2006, June 2007, August 2007, December 2007, February 2008, April 2008 and May 2010, the Veteran's psychiatric symptoms have worsened, necessitating hospitalization in 2006 and precluding her from maintaining employment.  Allegedly, the medication she takes to control these symptoms make her feel drowsy and unbalanced, but if she refrains from doing so, she begins to contemplate suicide, hear voices and experience uninterrupted periods of crying spells and paranoia.  

She asserts that, in the past, she was able to manage her psychiatric disability while maintaining full-time work with a few absences; recently, however, she became unable to function fully secondary to the disability, due to constant treatment and the use of medication.  She contends that, since 2006, doctors and vocational rehabilitational specialists have told her that she needs additional treatment before she returns to work, where she could harm others, or is unfit for employment.  Allegedly, she suffers from the aforementioned symptoms as well as sleeplessness, depression and an occasional tendency to stay in bed all day and not shower or brush her teeth.  In addition, she has reportedly begun to see things.   

She acknowledges that, during the course of this appeal, she worked for short periods of time, primarily because the government did not want to lose an employee that met ethnicity quota requirements.  She argues, however, that her challenges became so great, she was unable to remain productive and functional and was forced to resign on more than one occasion.  She also argues that her challenges resulted in a withdrawal from social life, rendering her friendless and causing her spouse to leave her.  

The RO has evaluated the Veteran's psychiatric disability as 70 percent disabling under DC 9400, according to the General Rating Formula for Mental Disorders (formula).  Under this formula, a 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2011).

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms noted above are meant to represent examples of symptoms that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (embracing the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities).  

In this case, the Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that her PTSD disability picture more nearly approximates the criteria for an increased evaluation.  During the course of this appeal, the Veteran's psychiatric symptoms caused total occupational and social impairment.    

The Veteran has been experiencing psychiatric symptoms since she first served on active duty in the 1980s.  In 1982, such symptoms necessitated hospitalization (for less than one month in total), but during the remainder of her period of active service, she fulfilled her work duties and received exemplary work performance ratings.  

Similarly, initially following discharge and despite mental health difficulties, the Veteran served in the Reserves and worked in various employment positions, including highly paid, without complaint.  Eventually, however, her ability to function in an employment setting decreased and she began to take leave and receive unsatisfactory work performance reviews.  By 1997, medical professionals were noting that the Veteran was severely impaired socially and moderately impaired occupationally.  By 1999, medical professionals were noting severe social and occupational impairment secondary to the Veteran's psychiatric disability, a problem they did not find to be completely insurmountable given that the Veteran's employers gave her leave.   

In 2006, however, the Veteran was hospitalized for five days after a suicide attempt.  Since then, she has worked intermittently and gone to school, but has been unable to maintain employment.  Past employers have confirmed that she stopped working due to medical reasons and medical professionals have confirmed that the Veteran's psychiatric disability causes total occupational and/or social impairment.  

More specifically, during VA examinations conducted in June 2007, May 2008 and August 2010, examiners noted that the Veteran's mental state was deteriorating, that, despite multiple forms of treatment, there had been no prolonged cessation of her psychiatric symptoms, and that the Veteran was unable to establish work, school or social relationships or take care of herself or others, and was reclusive and delusional and totally disabled both occupationally and socially.  

They attributed this impairment primarily to continuous uncontrolled depression, tearfulness, an inability to sleep, a flat affect, suicidal and paranoid ideation, panic attacks, hallucinations, grossly impaired thought processes, impaired memory and judgment, and abnormal abstract thinking.  

These psychiatric manifestations are shown to be so severe as to more nearly approximate the criteria to warrant the assignment of a 100 percent evaluation pursuant to DC 9400 based on total social and occupational impairment.  


2.  Bronchitis

According to written statements the Veteran submitted during the course of this appeal, including in July 2006, August 2006, October 2006, August 2007, October 2007, December 2007, March 2008, April 2008, December 2008 and May 2010, the Veteran's bronchitis has worsened, resulting in recurring attacks of painful, deep chest coughing, flem production, difficulty breathing, wheezing and shortness of breath.  

Allegedly these attacks have necessitated absences from work (in 2004, fellow employees complained that the constant coughing was disruptive) and the use of prescription medication, including antibiotics and cough syrup, and hinder her from engaging in physical activity.  She asserts that she cannot function without the use of her inhaler, sometimes daily.  

The Veteran asserts that bronchitis is not the only respiratory illness from which she suffers and that she also has asthma and sinusitis, the symptoms of which should be considered in rating her bronchitis.  


a.  Schedular

The RO has evaluated the Veteran's bronchitis as no percent disabling under DC 6600.  Under this DC, a 10 percent evaluation is assignable where forced expiratory volume in one second (FEV-1) is 71- to 80- percent predicted; or if the FEV-1 to forced vital capacity (FVC) ratio is 71 to 80 percent; or if diffusion capacity of the lung for carbon monoxide (DLCO) by the single breath method (SB) is 66- to 80-percent predicted.  A 30 percent evaluation requires FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO(SB) of 56- to 65-percent predicted.  A 60 percent evaluation requires FEV-1 of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation requires FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or DLCO (SB) of less than 40-percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiorespiratory limitation); or cor pulmonale (right- sided heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or an episode or episodes of acute respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, DC 6600 (2011).  

Pursuant to 38 C.F.R. § 4.96(a) (2011), ratings under the DCs governing respiratory disorders will not be combined with each other.  Rather, a single rating will be assigned under the DC that reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  

During the course of this appeal, VA amended the criteria pertinent to rating respiratory disabilities, effective October 6, 2006.  See 71 Fed. Reg. 52,457-52,460 (2006) (codified at 38 C.F.R. § 4.96 (2011)).  This amendment did not substantively alter the criteria pertinent to rating bronchitis, but rather added "special provisions" clarifying the use of pulmonary function tests (PFTs) in evaluating that and other respiratory disabilities. 

Specifically, according to the amendment, PFTs are required to evaluate respiratory disabilities except in certain situations.  If a DLCO (SB) test is not of record, an evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, an evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs, post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test results that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96.  

In this case, the Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that the Veteran's bronchitis disability picture does not more nearly approximate the criteria for an increased evaluation.  During the course of this appeal, the Veteran experienced a persistent dry cough, etiology unknown, but no other active pulmonary symptoms that might be due to her service-connected bronchitis.  In addition, although she was shown to have severe obstructive airway disease, even with such obstruction, she had, at worst, FEV-1 of 100 percent predicted and FEV-1/FVC of 84 percent.

During and after service, but before 2006, when the Veteran filed a claim for an increased evaluation for her bronchitis, medical professionals noted that she had recurrent bronchitis.  

In March 1997, a VA examiner indicated that, although the Veteran had no obvious infectious disease, her bronchitis was possibly chronic and she had a propensity for experiencing recurrent bouts thereof. 

Since 2006, the Veteran has been seen for bronchitis, once manifested by a cough and rhonchi, and an upper respiratory infection and undergone pulmonary function testing.  In May 2006, PFTs revealed normal findings (pre-bronchodilator) with FEV-1 of 117 percent predicted and a FEV-1/FVC ratio of 120 percent.  

She has also undergone VA examinations, including in April 2007, May 2008 and September 2010.  During the April 2007 VA examination, she reported intermittent shortness of breath and coughing, sometimes productive, which she reportedly treated with the regular use of an inhaler.  

The examiner characterized the Veteran's chronic obstructive pulmonary disease (COPD)/bronchitis as mild and stable with medications and indicated that there was no evidence of cor pulmonale or congestive heart failure.  PFTs, post-bronchodilator, revealed FEV-1 of 91 percent predicted and a FEV-1/FVC ratio of 85 percent.  

In May 2008, PFTs revealed severe obstructive airway disease significantly changed post-bronchodilator, with an FEV-1 of 100 percent predicted and an FEV-1/FVC ratio of 84 percent.  The examiner noted stable COPD with medication.  
 
In September 2010, PFTs revealed mild airway obstruction disease, pre-bronchodilator (post-bronchodilator not conducted), with an FEV-1 of 101 percent predicted and an FEV-1/FVC ratio of 96 percent.  The examiner noted that, because the pre-bronchodilator results were normal, post-bronchodilator testing was unnecessary.  

The examiner also noted that the Veteran had a dry cough, but no pathology to render a diagnosis of bronchitis.  He indicated that there was no evidence of cor pulmonale or pulmonary hypertension.  

In the absence of PFTs showing greater airway obstruction secondary to the service-connected bronchitis, a compensable schedular evaluation may not be assigned under DC 6600.  


b.  Extraschedular 

In certain circumstances, a claimant may be assigned an increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  

The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has raised the question of whether she is entitled to an increased rating for bronchitis on an extraschedular basis by asserting that she has missed work due to the condition and caused her fellow employees to complain.  Referral is not necessary, however, because the schedular criteria reasonably describe the level of severity and symptomatology of the disability.  

The criteria contemplate the extent to which the Veteran is impaired from a pulmonary perspective following the use of her bronchodilator even if the obstructive airway disease from which she suffers is attributable even in part to other pulmonary disorders such as asthma or sinusitis, for which the RO has denied service connection.  The Veteran has not been shown to exhibit any symptoms secondary to bronchitis that the rating schedule does not contemplate.  

Given this fact, the Board need not proceed further by determining whether the Veteran's bronchitis disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).



c.  Total Disability Evaluation

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the RO has already awarded the Veteran a TDIU, effective on January 13, 2006, which covers the entire course of this appeal.    


ORDER

A 100 percent evaluation for the service-connected major depressive disorder is granted.

A compensable evaluation for the service-connected bronchitis is denied.


REMAND

Prior to adjudicating the claims of service connection for hypertension to include as secondary to service-connected major depressive disorder and migraine headaches, for a lumbar spine disorder, for right and left knee disorders, and for a cervical spine disorder, additional development is necessary.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran relating the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In April 2011, the Board remanded these claims to the RO for multiple purposes, including affording the Veteran VA examinations of her lumbar and cervical spine and bilateral knee disorders.  

During this examination, an examiner was to report all of the Veteran's diagnosed lumbar and cervical spine and bilateral knee disorders and opine whether each disorder was related to her active service.  

On remand, the RO assisted the Veteran in the development of these claims by affording her VA examinations, as instructed.  However, the reports of the examinations are inadequate to decide these claims.  Therein, examiners either diagnosed spine and knee disorders, but did not discuss whether such disorders were related to the Veteran's active service, or ruled out such a relationship without referring to the multiple spine and knee diagnoses noted in the treatment records.  

In addition, no examiner contemplated the Veteran's reports of spine and knee symptoms since service, when she was involved in multiple motor vehicle accidents and, on numerous occasions, reported spine and knee complaints, including pain and weakness.  

Given that pain and weakness are lay-observable, the Veteran's seemingly credible statements in this regard represent competent evidence of continuity of back, neck and knee symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  

Finally, one examiner ruled out a relationship between the Veteran's current back problems and service in part on the basis that, during service, the Veteran suffered only soft tissue injuries.  

However, in February 1993, a doctor wrote a letter in support of the Veteran's initial claim for VA compensation, which indicates that soft tissue damage to the Veteran's back predisposed her to further back injuries.  

With regard to the Veteran's claim for service connection for hypertension, denied on direct and presumptive bases above, the Veteran asserts that the condition might be due to the medication she takes for her psychiatric disability and headaches.  (Allegedly a psychiatrist told her that this is a possibility.)  

In April 2008, she listed the side effects of two of these medications to substantiate her assertions.  The RO has not yet considered the Veteran's claim for service connection for hypertension on a secondary basis.  In addition, although it obtained a medical opinion addressing the etiology of Veteran's hypertension, this opinion includes no commentary on a possible secondary relationship between the condition and the medications identified.  Another opinion is thus needed.  

The Board thus REMANDS these claims to the RO for the following action:

1.  The RO should return the Veteran's claims file to the examiner who reviewed it in March 2011 for an addendum opinion in support of the claim for service connection for hypertension as secondary to service-connected major depressive disorder and migraine headaches.  The examiner should review the claims file, list all medications the Veteran takes for her psychiatric disability and headaches, and offer an opinion as to whether the hypertension was caused or aggravated by the use of those medications.   

2.  The RO also should arrange for the Veteran to undergo a VA examination in support of her claims for service connection for cervical and lumbar spine and bilateral knee disorders.  The claims file should be provided to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  The examiner should be reminded that certain symptoms, including pain, swelling and weakness, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms.  The RO should ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all neck, back and knee symptoms the Veteran reportedly experienced during and since active service, including, if appropriate, pain, swelling and weakness; 

b) also record in detail the nature of the Veteran's in-service automobile accident and any neck, back and knee injuries sustained secondary thereto;

c) diagnose all neck, back and knee disabilities shown to exist, including those recorded in the treatment records in the claims file; 

d) assuming the Veteran experienced all lay-observable symptoms as described, opine whether any neck, back or knee disability is at least as likely as not related to the Veteran's active service, including the documented in-service motor vehicle accidents and neck, back and knee complaints and/or reported lay-observable neck, back and knee symptoms; 

e) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

f) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  The RO then should review the opinions and examination reports to ensure that they include all requested information and, if not, return them to the examiners for correction.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.      

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that she has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


